Citation Nr: 0716971	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation for avascular 
necrosis of the bilateral hips, status post right hip 
replacement, under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from January 1956 to May 1965.

This appeal is from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO), that denied the above claim.

The veteran's March 1996 claim for compensation for 
disability resulting from VA treatment included a claim for 
his shoulders, which has not been adjudicated.  His April 
2004 statement addressed multiple other disorders alleged due 
to VA treatment for which a claim has not been adjudicated.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran by letter dated April 25, 2000, 
of a March 2000 denial of his claim for compensation for 
avascular necrosis of the bilateral hips, status post right 
hip replacement, under the provisions of 38 U.S.C. § 1151, 
and of his appellate rights.

2.  The veteran did not disagree with the rating decision 
within one year of the date of the April 25, 2000, notice 
letter.

3.  Evidence presented or secured since March 2000 does not 
create a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying entitlement to 
compensation for avascular necrosis of the bilateral hips, 
status post right hip replacement, under the 



provisions of 38 U.S.C. § 1151, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2006).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to compensation for 
avascular necrosis of the bilateral hips, status post right 
hip replacement, under the provisions of 38 U.S.C. § 1151.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes duties on VA to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
ratings or assignment of effective dates.  However, he is not 
prejudiced by this lack of notice because the Board is 
denying the claim for compensation under section 1151, thus 
rendering moot any question as to assignment of ratings or of 
an effective date.

VA satisfied the remaining duty to notify in a letter dated 
in May 2004, prior to the initial adjudication by the RO, 
addressing the claim at issue and the reopening of previously 
denied claims.  The letter misstated that the prior denial 
was for lack of evidence that his claimed disability was due 
to VA treatment, but it informed him in detail that to reopen 
the claim he must provide evidence that his claimed 
disability resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care or medical or 
surgical treatment, or that the cause was an event not 
reasonably foreseeable.

In the veteran's April 2004 application to reopen the claim, 
his representative asserted that the evidence submitted with 
the application is new and material in accordance with 
38 C.F.R. § 3.156.  The veteran's April and July 2005 
statements argue there was negligence in VA medical 
treatment.  These statements indicate his actual knowledge of 
the deficiency in the evidence for his claim as previously 
adjudicated.  Cf. Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(VCAA notice requirements in response to applications to 
reopen previously denied claims).  In light of his actual 
knowledge, any deficiency in the May 2004 notice letter 
regarding reopening of the previously denied claim did not 
inhibit his participation in prosecuting his claim or 
otherwise prejudice him.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Regarding the substantiation of the underlying claim, the May 
2004 notice letter provided notice of the information and 
evidence necessary to substantiate the claim and of his and 
VA's respective duties in obtaining evidence and producing 
information, which would include that in his possession, to 
the RO.  The content and timing of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  




Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  The veteran's 
representative asserted in April 2007 that the duty to assist 
requires VA to determine if there are medical quality-
assurance records of the veteran's VA treatment, and to 
obtain and consider such records.  The representative did not 
explicitly state that such records actually exist.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The Court explicitly 
held that the assertion that VA is obligated on its own to 
seek out quality-assurance records is at odds with the 
statutory scheme mandated in 38 U.S.C.A. § 5103A(c)(3); that 
other than service medical records, "the claimant adequately 
identify relevant records that the claimant wishes the 
Secretary to obtain."  Loving v. Nicholson, 19 Vet. App. 67, 
103 (2005).  The "fishing expedition" the representative 
urges is inconsistent with the assistance mandated by the 
VCAA.  Further, such records are protected from disclosure by 
38 U.S.C.A. § 5705(a) and will not be sought on remand

VA has no duty to afford the veteran an examination or obtain 
a medical opinion unless and until new and material evidence 
is submitted.  38 C.F.R. § 3.159(c)(4)(iii) (2006).

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.





II.  New and material evidence 

The RO denied the appellant's claim for compensation for 
avascular necrosis of the bilateral hips, status post right 
hip replacement, under the provisions of 38 U.S.C. § 1151, in 
January 2000.  The RO found that the claim was not well 
grounded.  The veteran was notified of this decision and of 
his appellate rights by letter dated January 21, 2000.  He 
did not appeal; therefore, that decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2006).

In March 2000, the veteran submitted additional evidence and 
requested reconsideration of his claim.  His request for 
reconsideration, in conjunction with the submission of 
additional medical evidence, was not an expression of 
dissatisfaction or disagreement with the January 2000 rating 
decision.  See 38 C.F.R. § 20.201.  The RO again denied the 
claim in March 2000, stating that new and material evidence 
had not been submitted.  The veteran was notified of this 
decision and of his appellate rights by letter dated April 
25, 2000.  He did not appeal; therefore, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2006).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a) (2006).

The evidence of record prior to March 2000 comprised VA and 
private medical records of treatment for Crohn's disease with 
prednisone, a systemic corticosteroid.  VA administration of 
prednisone is documented beginning at least by September 1979 
when the veteran was noted on VA hospital admission to have 
stopped taking his prednisone.  He was restarted on 
prednisone at that time.  Subsequent VA and private treatment 
up October 1999, the most recent of record in January 2000, 
documented his use of prednisone.  March 1996 VA hospital 
summary and an April 1998 treatment report from Mecosta 
County General Hospital note the veteran's bilateral hip 
avascular necrosis secondary to steroid use for Crohn's 
disease.  VA denied his claim for compensation for bilateral 
hip avascular necrosis for lack of evidence that it was due 
to any carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of VA fault.  

In April 2004, the veteran applied to reopen the claim.  He 
has submitted his statements arguing that continued VA 
administration of prednisone was an error in judgment 
constituting negligent medical practice in light of the known 
risk of avascular necrosis of the hips and in light of the 
existence of other less risky therapies.  He has submitted an 
item of medical literature discussing the use of steroids to 
treat Crohn's disease and reporting the known risk of 
avascular necrosis of the hip with long-term corticosteroid 
use.  He has also submitted private and VA medical records, 
including duplicates of those previously of record and 
documents dating from June 1997 to April 2005, that include 
multiple notations of the use of VA prescribed prednisone for 
Crohn's disease.

The VA and private medical records submitted in conjunction 
with the instant claim that are copies of records considered 
in March 2000 are, by definition, not new.

Evidence submitted since March 2000 probative of the 
assertion that long-term use of prednisone caused the 
veteran's avascular necrosis is either not new, or, the 
documents that are new are cumulative evidence, because they 
establish a previously established fact necessary, but not 
sufficient, to substantiate the claim.  

The veteran's opinion that VA physicians made errors in 
medical judgment amounting to negligence because of the known 
risks of prolonged prednisone use and in light of treatment 
alternatives is not material evidence.  He has not presented 
medical credentials that qualify him to proffer that opinion 
as evidence or reported medical expertise to qualify his 
opinion as other than a lay opinion on a medical matter.  Lay 
persons are competent to testify to matters that do not 
require special training or expertise, and the medical 
opinion of a lay person cannot be material evidence of a fact 
that requires medical expertise to afford it probative value.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

The veteran has submitted no medical opinion or other medical 
evidence that VA administration of prednisone to treat his 
Crohn's disease was in his case an error in judgment or 
otherwise negligent medical practice.  The medical records he 
has submitted include no comment on the medical judgment 
behind the continued prescription of prednisone.  The medical 
records are uninformative of whether his avascular necrosis 
of the hips due to prolonged steroid use as treatment for 
Crohn's disease resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or 
medical or surgical treatment, or that the cause was an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).

In short, the veteran has proven again what he proved before; 
that VA's prolonged administration of prednisone caused his 
avascular necrosis of the hips.  The evidence presented and 
secured since March 2000 to reopen the claim is of a 
necessary fact, but one that was already established.  It 
does not create a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  It is not new and 

material.  Id.  VA cannot reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002).


ORDER

As new and material evidence has not been presented or 
secured to reopen a claim of entitlement to compensation for 
avascular necrosis of the bilateral hips, status post right 
hip replacement, under the provisions of 38 U.S.C. § 1151, 
the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


